Dillon J.
1. Taxes: wrongfull sale, The land was sold to tbe plaintiff after tbe act of 1862 (Laws 1862, cb. 173, page 223), went into effect. Section 13 of this act provides witb great precision as to tbe terms upon which tbe owner, or other persons thereto entitled, may redeem from tbe sale for taxes. Persons thus redeeming must pay, first, tbe amount for which tbe land was sold; second, thirty per centum of such amount immediately added as a penalty; third, ten per cent interest per annum, on tbe whole amount thus made from tbe day of sale, &c.
By section 785 of tbe Revision, it is provided, that “ where, by tbe mistake or wrongful act of the treasurer, land has been sold on which no taxes are due, or were erroneously assessed, tbe county is to bold tbe purchaser harmless, by paying him the amount of the principal, interest■ and costs to which be would have been entitled, bad the land been rightfully sold.”
*94There was a penalty provided by section 779, of the Revision, though not called a penalty, the same as by section 13, of the act of 1862, which repeals it. The “ principal ” referred to in section 785; is “ the amount for which the land was sold; ” and the “interest ” named in said section is ten per cent per annum, on the principal sum, as above defined. The county is not liable for the thirty per cent penally, and of course not liable for interest on the amount of such penalty.
Reversed.